J-A29011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHILIP EUGENE FRISBIE                      :
                                               :
                       Appellant               :   No. 1808 MDA 2019

              Appeal from the PCRA Order Entered October 2, 2019
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000185-2017


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                                   FILED MAY 05, 2021

        Appellant appeals pro se from the denial of his Petition filed pursuant to

the Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-46. After careful review,

we affirm.

        Appellant pled guilty to two counts of Homicide by Vehicle While Driving

Under the Influence and related offenses in connection with the deaths of

three people that occurred after Appellant’s vehicle crossed into the opposing

lane and crashed into another vehicle.             On March 16, 2018, the court

sentenced Appellant to an aggregate term of incarceration of 8½ years to 22

years, plus fines and restitution. Appellant did not file a post-sentence motion

or a direct appeal.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29011-20



       On April 11, 2019, Appellant filed a timely PCRA Petition raising three

claims of ineffective assistance of plea counsel.     The court appointed the

Bradford County Public Defender’s Office to represent Appellant during his

post-conviction proceedings. On August 9, 2019, counsel filed and served a

“no-merit” letter pursuant to Turner/Finley1 and a Motion to Withdraw

representation. At the bottom of the letter, in big, capitalized letters, counsel

stated, inter alia, Appellant could respond pro se.

       On August 19, 2019, the court permitted counsel’s withdrawal. Within

the same Order, the court advised Appellant of his right to proceed pro se or

retain new counsel. The court2 also notified Appellant of its intent to dismiss

his PCRA Petition without a hearing in 20 days pursuant to Pa.R.Crim.P. 907.3

See Order, dated 8/19/19. On October 2, 2019, the PCRA court filed an Order

dismissing Appellant’s PCRA Petition.


____________________________________________


1 Commonwealth v. Finley, 550 A.2d 213                    (Pa.   Super.   1988);
Commonwealth v. Turner, 544 A.2d 927 (1988).

2 The Hon. Evan S. Williams, III, served as the trial, sentencing, and PCRA
judge.

3 On September 17, 2019, Appellant filed a pro se Notice of Appeal from the
August 19, 2019 Rule 907 Notice in which he stated that he did not receive
the Order until September 5, 2019, “leaving him less than three days to
respond to the intent to dismiss Order.” Notice of Appeal, dated 9/11/19.
This Court docketed that Appeal at No. 1521 MDA 2019 and issued a Rule to
Show Cause as to why the appeal should not be quashed as interlocutory.
Appellant responded that he did not have time to respond to the Rule 907
Notice. We quashed the Appeal on October 22, 2019.



                                           -2-
J-A29011-20



        Appellant filed a pro se Notice of Appeal from the PCRA Court’s October

2, 2019 Order. Both Appellant and the PCRA Court complied with Pa.R.A.P.

1925.

        Appellant raises the following issues for our review:

          1. Should Appellant be permitted to dispute validity of No-Merit
             letter [and] have new counsel, prior to Appeal being decided?

          2. Did the Court err when Appellant was not permitted to return
             to lower Court to dispute No-Merit letter? (attached timely
             response to Superior Court Order in 1521 MDA 2019).[4]

          3. Did the lower Court default procedurally by not following
             Pa.R.Crim.P. 114 to properly notify all parties promptly of
             order?

          4. Did the lower Court err when it failed to allow the proper time
             to respond to Intent to dismiss Order (ONE DAY)?

          5. Did the trial Court properly accept No-Merit letter, when
             PCRA counsel failed to establish why trial counsel failed to
             procure expert witness as was discussed in PCRA and not
             properly reviewed in the No-Merit letter?

          6. Did the lower Court err when it accepted Appellant’s plea
             while under the influence of mind[-]altering medications?

Appellant’s Brief at 2 (re-ordered for ease of disposition).

Standard of Review



____________________________________________


4 On March 23, 2020, Appellant filed a Motion with this Court requesting a
remand to the PCRA court to allow him to respond to the Rule 907 Notice. We
denied the Motion without prejudice to allow this Panel to review its merits if
raised in Appellant’s brief.



                                           -3-
J-A29011-20


      On review of orders denying PCRA relief, our standard is to determine

whether the PCRA court’s ruling is free of legal error and supported by the

record. Commonwealth v. Orlando, 156 A.3d 1274, 1280 (Pa. Super.

2017). To prevail on a petition for PCRA relief, a petitioner must plead and

prove, by a preponderance of the evidence, that his conviction or sentence

resulted from one or more of the circumstances enumerated in 42 Pa.C.S. §

9543(a)(2). These circumstances include ineffectiveness of counsel, which “so

undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).

      “[C]ounsel is presumed to be effective, and the petitioner bears the

burden of proving to the contrary.” Commonwealth v. Brown, 196 A.3d

130, 150 (Pa. 2018). It is well-established that counsel is presumed to have

provided effective representation unless the PCRA petitioner pleads and

proves all of the following: (1) the underlying legal claim is of arguable merit;

(2) counsel’s action or inaction lacked any objectively reasonable basis

designed to effectuate his client’s interest; and (3) prejudice, to the effect that

there was a reasonable probability of a different outcome if not for counsel’s

error. Id. The PCRA court may deny an ineffectiveness claim if the petitioner’s

evidence fails to meet just one of these prongs. Id. at 151. Moreover, a PCRA

petitioner bears the burden of demonstrating counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010).




                                       -4-
J-A29011-20


      Finally, our rules of appellate procedure require that an appellant’s brief

be “divided into as many parts as there are questions to be argued” with a

heading for each “particular point treated therein, followed by discussion and

citation of authorities as are deemed pertinent.”       Pa.R.A.P. 2119(a).    In

addition, an appellant’s brief must reference the place in the record where the

matter referred to appears.      Id. at 2119(c).    Further, the Pennsylvania

Supreme Court has explicitly held that “incorporation by reference’” of

pleadings or briefs in other matters is an “unacceptable manner of appellate

advocacy for the proper presentation of a claim for relief” to our appellate

courts.   Commonwealth v. Housman, 226 A.3d 1249, 1264 (Pa. 2020)

(citation omitted).   “This Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Commonwealth v. Kane, 10 A.3d

327, 331 (Pa. Super. 2010) (citation omitted).      “[W]hen defects in a brief

impede our ability to conduct meaningful appellate review, we may dismiss

the appeal entirely or find certain issues to be waived.” Id. (citation omitted);

Pa.R.A.P. 2101.

Issues 1-5

      As a first matter, Appellant’s argument section appears to address five

issues, but he has not provided headings that pertain to the issues asserted

in his Statement of Questions Involved. Although he begins each paragraph

referencing issues and questions numerically, his one-paragraph arguments

are an amalgamation of summary statements that address the first five issues


                                      -5-
J-A29011-20


collectively.   See Appellant’s Brief at 8-13.    Appellant fails to provide any

citation to relevant case law or to the record. Beyond conclusory statements,

“[r]ather than re-argue his points,” Appellant incorporates by reference his

response to this Court’s Rule to Show Cause as to why his first appeal from

the Rule 907 Notice should not be dismissed. See Appellant’s Brief at 8 and

Exh A.

      While we are mindful of Appellant’s pro se status, this Court cannot and

will not act as counsel. Because of the substantial defects in Appellant’s Brief,

we are not able to provide meaningful review of Appellant’s claims pertaining

to the adequacy of counsel’s Turner/Finley Letter and his alleged inability to

respond to the PCRA court’s Rule 907 Notice. Accordingly, Appellant’s first

five issues in his Statement of Questions Involved are waived.

Issue 6

         In his sixth issue, the crux of Appellant’s argument is that plea counsel

was ineffective when counsel advised Appellant to respond “no” to the

question of whether he was under the influence of drugs during his plea

colloquy. Appellant’s Br. at 11-12. Appellant also contends that the effects

of his prescribed Seroquel on his state of mind at his plea hearing made his

plea unknowing and that PCRA counsel did not adequately address this in the

Turner/Finley No-Merit letter. See id.        Notwithstanding many substantial

briefing defects, including the failure to attempt to address any of the three

prongs of the ineffectiveness test noted above, we nonetheless address the


                                       -6-
J-A29011-20


merits of what we discern to be the issue preserved in his Rule 1925(b)

Statement and raised in his Brief—whether counsel somehow improperly

induced Appellant into entering an unknowing plea. As discussed infra,

Appellant has failed to establish that the underlying issue of his ineffective

assistance of counsel claim has arguable merit.

      In his PCRA Petition, Appellant alleged:

      Counsel was ineffective because he failed to inform [Appellant] at
      the plea and sentencing hearing that when the judge asked if he
      was under the influence of drugs, that it wasn’t illicit drugs he
      meant, it was all Medications. I was under the daily influence of
      150 mgs. of Seroquel at my plea colloquy. Leaving me not fully
      aware of the circumstances. My attorney was well aware of my
      condition and should have advised me. He was pushing me to
      plea. My drugged state helped me make an un-informed decision.
      I really should not have pled. I should have been advised to tell
      the Judge about the Seroquel and not been lead otherwise.

PCRA Petition, filed 4/11/19, at 4a (misspellings corrected).

      The PCRA Court explained that Appellant completed both a written and

oral colloquy to confirm that Appellant understood the proceedings:

      At the plea hearing, [Appellant] and his counsel completed a
      written plea colloquy immediately prior to the hearing. See Plea
      Tr. 4:12-5:4. [Appellant] confirmed during an oral colloquy
      conducted by the undersigned that, among other things, . . . (iv)
      [Appellant] suffers from “some mental or emotional difficulties”
      but they do not affect his “ability to understand what’s happening
      today,” and (v) [Appellant] had “a clear mind.” See Plea Tr. 4:16-
      5:21. Although the undersigned went on to ask many additional
      questions and reviewed with [Appellant] the elements of each
      offense and their maximum penalties, the information elicited
      above belies [Appellant’s] claim that he was under a “mind and
      mood altering medication[ ]” that rendered his plea invalid.

Supplemental Rule 1925(a) Opinion, dated 2/5/21, at 9-10.


                                     -7-
J-A29011-20


      The PCRA court then noted that during the plea colloquy, Appellant

“exhibited a clear understanding of the proceedings at several other

moments,” noting that when Appellant expressed uncertainty about the

elements of one of the offenses, he spoke with his attorney off the record and

returned to the record to answer in the affirmative that he did, in fact,

understand the elements of the offense. Id. at 10. In addition, the court

noted that Appellant himself corrected the court during its recitation of the

elements of the Homicide by Vehicle While Under the Influence offense. Id.

The PCRA court concluded that “Appellant’s interaction with [the court]

confirmed, as [Appellant] stated at the beginning of the hearing, that he had

a clear mind.” Id. at 11.

      Our review of the record confirms the PCRA court’s conclusion. During

the plea hearing, the court acknowledged Appellant’s mental and emotional

difficulties by asking if they affected Appellant’s ability to understand the

proceedings and when Appellant responded that they did not, the Court asked

“so, as you sit here today you do have a clear mind?” N.T. Plea, 7/8/19, at

5.   Appellant clearly and unequivocally answered “yes.” Id. The transcript

reveals that throughout the rest of the plea hearing Appellant exhibited,

without doubt or hesitancy, his ability to understand the proceedings and the

consequences of his guilty plea. Id., at 6-16.

      Accordingly, we conclude Appellant failed to establish that the

underlying issue of his ineffective assistance of counsel claim has arguable


                                    -8-
J-A29011-20


merit. We further conclude that the PCRA court properly applied the law in

denying relief.   We, thus, affirm the Order denying PCRA relief without a

hearing.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2021




                                    -9-